     EDWARD W. SUH (Admitted pro hac vice)
1    SUH LAW GROUP, APC
2    3810 Wilshire Blvd., Suite 1212
     Los Angeles, CA 90010
3    Telephone: (213) 385-7347
     Facsimile: (213) 383-3323
     Edward@suhnassoclaw.com
4
     Attorneys for Plaintiffs
5
     Matthew I. Knepper, Esq. (Nevada Bar No. 12796)
6    Miles N. Clark, Esq. (Nevada Bar No. 13848)
7    KNEPPER & CLARK LLC
     10040 W. Cheyenne Ave., Suite 170-109
8    Las Vegas, NV 89129
     Phone: (702) 825-6060
9    FAX: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
10
     Email: miles.clark@knepperclark.com
11   Local Counsel for Plaintiffs
12   Andrew Pastwick, Esq.
     Law Office of Andrew H. Pastwick, LLC
13   1810 E. Sahara Ave., Suite 120
     Las Vegas, NV 89104
14   Phone: (702) 866-9978
     FAX: (702) 369-1290
15   Email: apastwick@pastwicklaw.com
16   Attorney for Defendants Michael Bash, Jeremy Bash,
17   Berkley Enterprises, Inc.,
     Pepperdine Enterprises, Inc., Ninety-Five Fort Apache
     Complex, LLC and Royal View, LLC
18

19                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
20
     RAMA SOU; TAI BUI; and SCOTT
21   ZIMMERMAN,                                  Case No. 2:15-cv-00698-APG-VCF

22              Plaintiffs,                      NOTICE OF SETTLEMENT IN
        v.                                       PRINCIPLE AND REQUEST TO
                                                 VACATE ALL HEARINGS
23   MICHAEL BASH; JEREMY BASH;
     BERKLEY ENTERPRISES, INC.;
24   PEPPERDINE ENTERPRISES, INC.;
     NINETY-FIVE FORT APACHE                                 ORDER
25   COMPLEX, LLC; ROYAL VIEW,
     LLC; and DOES 1 through 20
26   inclusive,

27              Defendants.

28

                                    NOTICE OF SETTLEMENT - 1 -
1             TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF

2    RECORD:

3             Plaintiffs Rama Sou, Tai Bui, and Scott Zimmerman (collectively, “Plaintiffs”), on

4    the one hand, and defendants Michael Bash, Jeremy Bash, Berkley Enterprises, Inc.,

5    Pepperdine Enterprises, Inc., Ninety-Five Fort Apache Complex, LLC, and Royal View,

6    LLC (collectively, “Defendants”), on the other hand, have agreed in principle to settle the

7    above-captioned matter.      Counsel for the parties have prepared and finalized the

8    Settlement Agreement, Stipulated Judgment, and Stipulated Dismissal, and the executed

9    agreements and payment are currently in transit as of March 7, 2019, mailed by certified

10   mail by Defendants’ counsel to Plaintiffs’ counsel. The parties intend to file the Stipulated

11   Dismissal as soon as practicable, but respectfully request that the parties are given 30 days

12   to file said dismissal. Accordingly, the parties respectfully request that the Court vacate

13   the trial readiness conference, currently scheduled for March 20, 2019 at 8:45am, the

14   settlement conference, currently scheduled for March 19, 2019 at 10:00am, and trial,

15   currently scheduled to begin March 25, 2019.

16

17   Dated:    March 12, 2019                    LAW OFFICES OF MICHAEL K. SUH &
                                                 ASSOCIATES
18

19    IT IS SO ORDERED.                          By: ___/s/ Edward W. Suh____________
20                                                      Edward W. Suh
                                                        CA Bar No. 265356
21                                                      Admitted Pro Hac Vice
      ______________________________
22    UNITED STATES DISTRICT JUDGE                       Miles N. Clark
      Dated: March 13, 2019.                             NV Bar No. 13848
23                                                       KNEPPER & CLARK LLC
24                                                   Attorneys for Plaintiffs
                                                     Rama Sou, Tai Bui, and Scott Zimmerman
25

26

27

28

                                   NOTICE OF SETTLEMENT - 2 -
1

2
     Dated: March 12, 2019              LAW OFFICE OF ANDREW H. PASTWICK
3                                       L.L.C.

4
                                        By: ___/s/ Andrew H. Pastwick________
5
                                               Andrew H. Pastwick
6                                              NV Bar No. 009146
                                               LAW OFFICE OF ANDREW H.
7                                              PASTWICK L.L.C.

8                                       Attorneys for Defendants
                                        Michael Bash, Jeremy Bash, Berkley
9                                       Enterprises, Inc., Pepperdine Enterprises, Inc.,
                                        Ninety-Five Fort Apache Complex, LLC, and
10                                      Royal View, LLC

11
                                  IT IS SO ORDERED:
12

13

14
                                  ____________________________________
15                                UNITED STATES DISTRICT JUDGE

16

17                                DATED: __________________
18

19

20

21

22

23

24

25

26

27

28

                             NOTICE OF SETTLEMENT - 3 -
